IN THE COURT OF APPEALS OF IOWA

                                    No. 16-0092
                               Filed March 23, 2016


IN THE INTEREST OF T.H. AND T.H.,
Minor Children,

E.R., Mother,
Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Worth County, Annette L. Boehlje,

District Associate Judge.



       The mother appeals the district court’s termination of her parental rights to

her children, T.H. and T.H. AFFIRMED.



       Charles H. Biebesheimer of Stillman Law Firm, Clear Lake, for appellant

mother.

       Thomas J. Miller, Attorney General, and Kathrine S. Miller-Todd, Assistant

Attorney General, for appellee State.

       Patrick Rourick of Patrick J. Rourick Law Office, St. Ansgar, for minor

children.



       Considered by Danilson, C.J., and Vogel and Potterfield, JJ.
                                           2


VOGEL, Judge.

         The mother appeals the district court’s termination of her parental rights to

her children, T.H.-1 and T.H.-2, asserting the relative-placement and parent-child

bond considerations found in Iowa Code section 232.116(3)(a) and (c) (2015)

should preclude termination. Because neither the children’s placement nor any

bond was demonstrated to preclude termination, we affirm the order of the district

court.

         T.H.-1, born November 2008, and T.H.-2, born March 2010, first came to

the attention of the Iowa Department of Human Services (DHS) in August 2013,

due to reports of the parents’ methamphetamine use and domestic violence. The

children were adjudicated in need of assistance on February 26, 2014. After the

mother tested positive for methamphetamine, the children were removed under a

June 24, 2014 ex parte order. They were placed with the paternal grandparents

where they remained at the time of the termination hearing, with legal custody

remaining with DHS.

         The mother was given supervised visitation, which she failed to regularly

attend. She was also offered a host of services to help her reunite with the

children, including critical substance abuse and mental health treatment. Her

participation was sporadic and her drug use continued.

         The State filed a petition to terminate the mother’s rights, 1 and on

December 29, 2015, a hearing on the petition was held. The mother did not




1
  The State also petitioned to terminate the father’s parental rights, which the district
court granted; however, he does not appeal.
                                          3


attend, informing her counsel this was due to transportation problems.2

Following the hearing, the district court entered an order terminating the mother’s

parental rights pursuant to Iowa Code section 232.116(1)(e) and (f), finding it was

in the children’s best interests to do so. It further determined there were no

impediments to termination under Iowa Code section 232.116(3). The mother

appeals.

       We review termination proceedings de novo. In re S.R., 600 N.W.2d 63,

64 (Iowa Ct. App. 1999). The grounds for termination must be proved by clear

and convincing evidence.       Id.   Our primary concern is the children’s best

interests. Id.

       On appeal, the mother does not contest the statutory grounds for

termination under Iowa Code section 232.116(1)(e) and (f). Rather, she asserts

the permissive provisions of Iowa Code section 232.116(3)(a) and (c) should

preclude termination. Those provisions state:

              The court need not terminate the relationship between the
       parent and child if the court finds any of the following:
              a. A relative has legal custody of the child.
              ....
              c. There is clear and convincing evidence that the
       termination would be detrimental to the child at the time due to the
       closeness of the parent-child relationship.

Iowa Code § 232.116(3).




2
 The hearing was continued from 9:00 a.m. until 11:30 a.m. to allow the mother time to
arrive and present testimony. The court noted it:
        view[ed] this as another attempt by [the mother] to delay the process
        through a series of lies and lack of effort. Since she wasn’t even out of
        bed at the time the proceeding was set to start, it does not appear she
        had any real intention of attending the hearing, likely hoping it would
        again be continued.
                                            4


       As to paragraph (a), the children were placed with the paternal

grandparents, but DHS retained legal custody. Thus, that subsection does not

preclude termination. See In re A.M., 843 N.W.2d 100, 113 (Iowa 2014) (noting

section 232.116(3)(a) did not prevent termination when the child was living with

her grandparents but legal custody of the child remained with DHS).            As to

paragraph (c), any claim of a bond between the mother and the children was

undermined by the mother’s erratic conduct at offered visitation. As noted by

DHS in a detailed report to the court, dated one month prior to the termination

hearing:

       Since the removal of the children from her care, [the mother] has
       been offered supervised visits with the children. While she initially
       was consistent with following through with the scheduled visits, she
       was frequently late and ill prepared for the interactions. The
       interactions were generally chaotic with no sense of order. [The
       mother] was extremely overwhelmed with parenting the children
       and had a very difficult time dealing with [T.H.-2’s] behaviors. [The
       mother] would respond to [T.H.-2’s] negative behaviors with her
       own anger. Following an incident at her home during a supervised
       interaction where Law Enforcement was called due to [the
       mother’s] inability to control her temper, it was Court ordered that
       visits were to begin taking place in the community. [The mother]
       was consistently late or was a no show for her visits due to not
       arriving within the allotted time frame. Due to the negative impact
       this was having on the children, a collaborative decision was made
       by this worker and the children’s therapist to suspend [the mother’s]
       visits and phone calls with the children. This remains in place at
       this time. [The mother] has not been able to successfully move
       past supervised visits since the children were removed from her
       care on 6/24/14.

The author of that report testified at the termination hearing, stating that any bond

the mother claimed to have with the children was “unhealthy.”

       In its order, the district court further noted:

       Any sadness the children may experience because of termination
       does not overcome the likely long-term hardship and neglect the
                                         5


       children will suffer in the care of [the parents]. The Court simply
       cannot find that the parent-child relationship is so strong that it
       outweighs the need for termination. Despite any fondness or love
       between the parents and the children, it is not in the children’s best
       interest to wait any longer for permanency.

       We agree with the court that any bond the mother claims to have with the

children has been severely strained by the negative impact her poor choices and

behavior have had on the children. Therefore, we agree that Iowa Code section

232.116(3)(c) does not preclude termination.         Furthermore, the permissive

considerations found in Iowa Code section 232.116(3)(a) and (c) do not

overcome the conclusion termination is in the children’s best interests. See In re

J.L.W., 570 N.W.2d 778, 781 (Iowa 2012) (noting the factors set forth in this

section are permissive). Consequently, we affirm the order of the district court

terminating the mother’s parental rights to the children.

       AFFIRMED.